Citation Nr: 0301746	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's service connection claim for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's application to reopen his claim for 
service connection for bilateral pes planus.  The veteran 
responded with a timely Notice of Disagreement, initiating 
this appeal.  He also requested a personal hearing before a 
member of the Board, but in a March 2000 written statement, 
withdrew his request before such a hearing could be 
scheduled.  See 38 C.F.R. § 20.702(e) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In a November 1986 rating decision, the RO denied the 
veteran's claim for service connection for bilateral pes 
planus and so informed the veteran by letter that same month; 
the veteran did not file a timely Notice of Disagreement 
regarding this decision.  

3.  The evidence submitted since the 1986 denial in support 
of the veteran's claim for service connection for bilateral 
pes planus does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.  




CONCLUSIONS OF LAW

1.  The November 1986 RO decision which denied the veteran 
service connection for bilateral pes planus is final, and may 
only be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).  

2.  Evidence submitted since the RO's 1986 decision is not 
new and material with respect to the claim for service 
connection for bilateral pes planus, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and October 2001 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at VA outpatient medical clinics in 
Orlando and Daytona Beach, Florida.  However, those clinics 
reported possessing no records of any medical treatment of 
the veteran.  The veteran has also reported receiving medical 
care at the Union Correctional Institution, and those records 
have been obtained.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA orthopedic examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The veteran seeks to reopen his claim for service connection 
for bilateral pes planus.  In a November 1986 rating 
decision, the veteran was denied service connected for 
bilateral pes planus.  The RO found that the veteran had 
bilateral pes planus at the time he entered active military 
service, which was noted at entry and not aggravated during 
service.  Following a letter from the RO informing him of 
it's decision, the veteran did not file a timely Notice of 
Disagreement, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For claims received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For 
claims filed on and after August 29, 2001, new and material 
evidence is defined as set out at 66 Fed. Reg. 45620, 45630 
(August 29, 2001) and codified at 38 C.F.R. § 3.156.  Since 
the matters currently before the Board were initiated in 
2000, however, the pre-August 29, 2001 definition of new and 
material evidence must be used.)  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

In May 1998, the veteran filed an application to reopen his 
claim for service connection for bilateral pes planus.  In 
support thereof, he submitted numerous medical treatment 
records from the Union Correctional Institution for the 
periods from 1992-1997, a March 1991 VA medical examination 
report and subsequent April 1991 follow-up consultation, and 
his own contentions.  For the reasons to be discussed below, 
the veteran has not submitted new and material evidence, and 
his claim for service connection for bilateral pes planus 
cannot be reopened.  

Considering first the veteran's medical treatment records 
from the Union Correctional Institution, these records merely 
confirm a current diagnosis of bilateral pes planus.  While 
this evidence is new, in that it was not of record at the 
time of the prior denial, it is not material.  At the time 
the veteran was originally denied service connection for 
bilateral pes planus, a current diagnosis of bilateral pes 
planus was acknowledged.  His recent treatment records from 
the correctional institution only confirm the presence of a 
current bilateral foot disability, but fail to indicate that 
this disability was either incurred in or aggravated by 
service.  Because these records serve only to reaffirm a 
current diagnosis already acknowledged by the VA at the time 
of the prior denial, these records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim; therefore, they are not material.  

Considering next the March-April 1991 VA treatment records, 
these records also confirm a diagnosis of bilateral pes 
planus, but fail to suggest either onset or aggravation of 
this disability during service.  In evaluating the veteran's 
pes planus, the examiner noted the veteran's claims that this 
disability began during service, but also noted that the 
veteran was "not a good historian."  Additionally, lay 
assertions, merely transcribed by a medical expert, do not 
amount to new and material evidence.  See Leshore v. Brown, 8 
Vet. App. 406 (1995).  These medical records are otherwise 
negative for any indication that the veteran's foot 
disabilities began during service or were aggravated during 
service.  Because these records serve only to reaffirm a 
current diagnosis already acknowledged by the VA, these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claim and 
therefore, they are not material.  

Finally, the Board must consider the veteran's own 
assertions.  He has asserted that his bilateral pes planus 
was permanently aggravated during military service, and 
therefore service connection is warranted.  However, lay 
assertions regarding issues requiring medical expertise, such 
as medical diagnosis, etiology, and causation, do not 
constitute new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Therefore, his assertions alone are 
insufficient to reopen the veteran's claim.  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for bilateral pes planus.  In the absence 
of any new and material evidence, his application to reopen 
must be denied.  




	(CONTINUED ON NEXT PAGE)


ORDER

Having submitted no new and material evidence, the veteran's 
application to reopen his claim for service connection for 
bilateral pes planus is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

